Citation Nr: 9929261	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1. Whether the appellant may be recognized as the veteran's 
surviving spouse for the receipt of Department of Veterans 
Affairs benefit purposes.

2. Entitlement to restoration of death benefits under 
38 C.F.R. § 3.55(a)(4).  

3. Waiver of recovery of indebtedness, to include the issue 
of whether the debt was validly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to June 1975.  The 
veteran died in September 1976.  The appellant is the 
veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 administrative rating 
decision of the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).   In that decision, the RO 
found that the appellant could not be recognized for VA 
purposes as the veteran's unremarried widow.  In a July 1996 
decision by the Manila, Philippines RO Committee on Waivers 
and Compromises (Committee), the appellant's request for 
waiver of a debt resulting from an overpayment of widow's 
pension benefits was denied.   

The Board notes that by correspondence dated in November 
1998, the appellant clarified her earlier statements relative 
to her desire to be afforded a personal hearing.  At that 
time, she requested that the case be forwarded to the Board 
for review.  Having reviewed the appellant's correspondence, 
and all evidence of record, the Board is of the opinion that 
the case is ready for appellate review.


FINDINGS OF FACT

1. In the period of time from the veteran's death in 
September 1976 to December 1993, the appellant did not 
live with a person of the opposite sex, and did not hold 
herself out openly to the public to be the spouse of any 
other person.    

2. From December 1993 and continuing thereafter, the 
appellant lived with P.L., a person of the opposite sex 
and held herself out openly to the public to be the spouse 
of P.L.  

3. For the period from December 1993 to November 1994, the 
appellant was paid death pension benefits in the total 
amount of $1,144.00, while she was living with P.L.

4. The incurrence of a debt to the U.S. Government in the 
amount of $1,144.00 was not the product of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  

 
CONCLUSIONS OF LAW

1. Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA improved 
death benefits is not established. 38 U.S.C.A. 
     §§ 101(3), 1541(a), 5107(a) (West 1991); 38 C.F.R. §§ 
3.3(b)(4), 3.50(b) (1998).

2. For the period from December 1993 to November 1994, the 
appellant was paid death pension benefits in the total 
amount of $1,144.00 to which she was not entitled, 
resulting in a valid debt to the U.S. Government.  
38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.50(b) 
(1998).

3. The appellant is not entitled to recognition as the 
veteran's surviving spouse, for the purposes of 
reinstatement of VA death pension benefits. 38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.215 
(1998).


4. There is no statutory bar to a waiver of the indebtedness. 
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in this matter seeks to reestablish her status 
as the veteran's surviving spouse for VA benefit purposes.  
In essence, she argues that the RO's June 1995 determination 
was erroneous in finding that she has lived with another 
person of the opposite sex, "P.L.," and held him out to be 
her spouse.  She further contends that as a result of this 
finding, the overpayment in pension benefits resulting for 
the period found by the RO to have been created when she held 
P.L. to public scrutiny as her husband was not valid.  She 
also requests waiver of the debt.  Predicated upon the 
successful acceptance of these contentions, she asks for 
restoration of death pension benefits.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review each of the appellant's contentions in 
light of the applicable law.  




Factual Background

The veteran in this case died in September 1976.  At the time 
of his death, the veteran was not in receipt of service 
connection for any disorder.  

In January 1978, death pension benefits were awarded to the 
appellant as the veteran's surviving spouse, and were 
operative until November 1994.   At that time, the appellant 
notified the RO that she had not received several VA checks.  
The appellant then reported that she had changed addresses in 
December 1993.  

During the course of an ensuing field examination in December 
1994, examiners ascertained that the appellant had 
established residence with P.L.  The appellant had apparently 
rented the dwelling at her previous address to a tenant, who 
informed investigators that the appellant was living with 
P.L. in a "husband and wife relationship."

The appellant was interviewed by the field examiners, and 
stated that she had been married only once, and to the 
veteran.  She reported that she had begun her relationship 
with P.L. in 1986, and that the "affair" was presently 
ongoing.  She stated that she considered P.L. to be her 
husband, and that she introduced him to her friends and 
neighbors as her "live in" partner.  The appellant also 
reported that she owned two fishing boats, and that she 
operated a very small variety store.  The appellant also 
confirmed that she was renting her former dwelling to another 
person.  

Following the RO's determination to terminate the appellant's 
pension benefit payments effective in January 1986, the 
appellant stated in a July 1995 letter that P.L. "became 
[her] boyfriend since 1986 but [that they] only lived as 
husband and wife" in December 1993.  

In April 1996, the appellant was notified that she was 
indebted to the U.S. Government in the amount of $11,232.00, 
representative of the overpayment created since the effective 
date that she was found not to be cognizable as the veteran's 
surviving spouse.  In a statement received by the RO in July 
1996, the appellant stated that she was unable to pay the 
money owed, and reiterated that she only began living with 
P.L. in December 1993.

The appellant submitted several affidavits in support of her 
appeal for waiver of the debt and her challenge to the 
termination of death pension benefits.  A.F. stated that she 
formerly resided in the same neighborhood as did the 
appellant, and that she visited the appellant on an almost 
daily basis.  She stated that from 1976 to 1989, she recalled 
that the appellant had no "live in" partner during that 
time.  In her affidavit, A.H. stated that she resided across 
the street from the appellant's former address.  A.H. added 
that she never knew if the appellant had "live in" 
partners, but that she  would be in a position to do so 
because she usually spoke with the appellant every day.  
D.J., an elected local official, stated that he never saw, or 
was informed, of a relationship between the appellant and 
P.L.  D.J. further stated that he knew P.L., and that when 
the latter visited the locality about two or three times a 
year, he would go "direct" to the home of his sister, and 
not that of the appellant.  

In a January 1997 statement, the appellant claimed that 
investigators "forced" her to admit that there was a 
husband and wife relationship between herself and P.L.  She 
challenged the veracity of the evidence against her claim, 
and argued that it was based on "hearsay."  In a February 
1997 joint statement, the investigators who interviewed the 
appellant in November 1996 disputed the appellant's 
allegation that she was forced to report a relationship with 
P.L.

In a January 1998 statement made to field examiners, the 
appellant reiterated that she met P.L. in 1986, but that she 
only began a live-in relationship with him in December 1993, 
after she moved from her previous address, and her son left 
for the United States.  She stated that she operated a small 
store that earned her from 50 to 100 pesos per day.  She 
stated that P.L. provided her money when she requested it, 
and that she still considered him to be her partner.  She 
stated that she "strongly admit[ted]" that it was in 
December 1993 when they began living together.  

A report of a January 1998 interview with P.L. discloses that 
he admitted beginning a romantic affair with the appellant in 
1986.  He stated that he and the appellant did not live 
together in 1986 because the appellant had a child in her 
custody.  He added that he and the appellant only began to 
live together in December 1993 in a "marital relationship," 
and that he still considered the appellant as his wife 
although they had not married and had no plans to do so.  He 
stated that everybody in the community believed they were 
married.  He added that he gave the appellant money when she 
asked for it, and that he presented her as his wife on 
several occasions.  He stated that he then lived with the 
appellant.  

Investigators also interviewed persons residing in the 
neighborhood of the appellant and P.L.  These persons stated 
that the appellant and P.L. held themselves out to be married 
from December 1993 up to and including the time of the 
interview. 

Following this development, the RO restored the appellant's 
pension benefit for the period from January 1986 to November 
1993 by administrative decision dated in May 1998.  Upon 
recalculation, the appellant's indebtedness was reduced from 
$11,232.00 to $1,144.00.  

In June 1998, the appellant reported that she was "self-
employed" as the operator of a small store, and that this 
was "the only source of income for existence.  She also 
stated that her expenses were "supplemented by house 
rental."  She reported no definite amount of income, but 
stated that she had $300.00 in monthly expenses.  In a 
separate report, the appellant stated that she earned 2,000 
pesos the previous year from operating her business.  She 
reported her net savings in the bank as 12,100 pesos.   

In March 1999, the RO caused further inquiry to be made into 
the appellant's financial status.  Investigators ascertained 
that the appellant was the owner of two boats of varying 
sizes, and that she operated a "small variety store" in 
front of her house.  She earned a monthly income of from 500 
to 1000 pesos from its operation.  She also earned an income 
of 1,000 from her small fishing boat.  The appellant informed 
investigators that she had sold her former residence.  The 
appellant showed investigators a bank book reflecting a 
balance of 12,100.15 pesos as of February 19, 1999.  The 
appellant reported that the income from the store and the 
only operational fishing boat was not enough to support her 
needs.  

Investigators visited the house formerly owned by the 
appellant.  It was learned that the dwelling had been sold 
for 550,000 pesos in June 1998, and that payment was being 
made on an installment basis until the year 2002.  The 
occupant, a priest, reported to investigators that an initial 
down payment of 150,000 pesos was made to the appellant at 
the time of sale, and that his organization was paying 
monthly installments in the amount of 3,677 pesos per month 
to the appellant.  The appellant further confirmed that she 
was still living with P.L.  




Relevant Law and Analysis

1.  Recognition as the veteran's surviving spouse
for the receipt of VA benefit purposes

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability. See 38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. 
§ 3.3(b)(4) (1998).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  Further, except as provided in 
38 C.F.R. § 3.52, a widow means a person whose marriage to 
the veteran meets other requirements of law and who was the 
lawful spouse of the veteran at the time of the veteran's 
death, provided that she lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and, since the death of the veteran on or 
after January 1, 1971, is unmarried and not living with 
another person of the opposite sex and holding herself out 
openly to the public as the spouse of such person.  See 38 
C.F.R. §§ 3.1(j), 3.50(b) (Italics added).  

The Board has carefully considered all evidence of record in 
this matter, and finds that subsequent to the veteran's 
death, the appellant has clearly lived with P.L. and held him 
out openly to the public as her husband beginning in 1993 and 
continuing thereafter.  

The Board has first examined the appellant's allegation of 
whether she was "forced" to admit the existence of the 
nature of her relationship with P.L. such that this admission 
would bar the continued receipt of VA benefits.  However, the 
appellant's admission is not the sole evidence indicating 
that she has established, and continues to maintain, a 
marital-type relationship with P.L.  In other words, even 
were the appellant's allegation to be believed, the other 
evidence of record (to include the appellant's other 
statements) is overwhelming in its tenor that the appellant 
and P.L. have a relationship tantamount to that of husband 
and wife within their community.

There is no evidence to substantiate the appellant's 
allegation of coercion, except for her mere assertion.  The 
Board notes that shortly after the appellant reported that 
she had not received her VA benefit checks, the appellant's 
then tenants reported in December 1994 that the appellant had 
established a "husband and wife relationship" with P.L.  
The investigators therefore had a separate basis to believe 
that the appellant and P.L. were living together prior to the 
interview with the appellant.  Further, there is nothing in 
the text of the appellant's December 1994 interview that 
suggests coercion was placed upon her.  Finally, the Board 
notes that the appellant has constantly reiterated that she 
and P.L. entered into a "live-in" relationship beginning in 
December 1993.  These admissions are found in both interviews 
with the appellant subsequent to the December 1993 interview 
and various correspondence from the appellant.  As to both, 
there is no evidence that VA personnel coerced the appellant 
in any manner into making the statements.  

Reiterating, the appellant's admission as to the nature of 
her relationship with P.L. is not determinative of this case.  
The Board notes that numerous affidavits have been obtained 
to the effect that the P.L was perceived in the appellant's 
community to be her spouse.  As to the statements proffered 
by the appellant in April 1996, they do not avail the 
appellant.  A.F., A.H. and D.J. all related their 
observations for the period prior to 1993, the point at which 
it has been determined that the appellant has admitted to 
establishing a residence with P.L.  

As to the appellant's most recent denials of the nature of 
her relationship with P.L., the Board finds them to be wholly 
without credibility and without legal effect.  In this 
regard, the Board has considered the appellant's contention, 
voiced in a June 9, 1999 letter, that she and P.L. do not 
intend to "legalize" their relationship, and that it is on 
a "come and go basis."  As to the latter contention, the 
January 1998 interview with P.L. clearly reveals that the 
appellant and he began to live as a married couple in 1993 
and that he still considered the appellant to be his wife.  
The most recent field examination report also clearly reveals 
that up to and including the time of the investigation, the 
appellant and P.L. still were holding themselves out to be in 
a married relationship; that the appellant and P.L. do not 
intend to "legalize" their union is irrelevant.  Indeed, 
were they to marry, the appellant would conclusively not 
qualify as the veteran's surviving spouse as she would be, 
perforce, the spouse of another.  

The Board therefore finds that the appellant is not the 
veteran's surviving spouse for the receipt of VA benefit 
purposes, and the claim is denied.  


2.  Entitlement to restoration of death benefits under 
38 C.F.R. § 3.55(a)(4)

As is noted above, applicable regulation provides in relevant 
part that a "surviving spouse" means a person of the 
opposite sex who was married to the veteran, and who has not 
remarried or lived with another person of the opposite sex 
and held  herself out openly to the public to be the spouse 
of such other person.  See 38 C.F.R. § 3.50.

The law generally also provides that on or after January 1, 
1971, benefits may be resumed to an unmarried surviving 
spouse upon filing of an application and submission of 
satisfactory evidence that the surviving spouse has ceased 
living with another person and holding himself or herself out 
openly to the public as that person's spouse or that the 
surviving spouse has terminated a relationship or conduct 
which had created an inference or presumption of remarriage 
or related to open or notorious adulterous cohabitation or 
similar conduct, if the relationship terminated prior to 
November 1, 1990.  Such evidence may consist of, but is not 
limited to, the surviving spouse's certified statement of the 
fact.  See 38 C.F.R. §§ 3.55(3) and (4), 3.215.

The Board observes that on June 9, 1998, Section 8207 of HR 
2400 (Public Law 105-178) was signed. This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of Dependency and Indemnity Compensation (DIC) to a surviving 
spouse. Section 1311(e)(1) generally provides that remarriage 
shall not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment 
(unless VA determines that divorce or annulment was secured 
through fraud or collusion) and Section 1311(e)(2) provides 
that DIC is not barred if a surviving spouse ceases living 
with another person and holding himself or herself out openly 
to the public as that person's spouse. The law precludes 
payment under the new 38 U.S.C.A. § 1311(e) for any month 
prior to October 1998. PL 105-178 § 8207, 112 Stat. 495 (June 
9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC. It 
did not amend any statute governing benefits other than DIC 
nor did it change the generally applicable definition of 
"surviving spouse" in 38 C.F.R. § 101(3). See Pub. L. 105- 
178 § 8207, 112 Stat. 495 (June 9, 1998); see also VA General 
Counsel Precedent Opinion 13-98 (September 13, 1998).  
Because the appellant was formerly receiving death pension 
benefits, the foregoing changes in the provisions of law do 
not avail her of relief.  

Finally, as is noted in the discussion of these provisions, 
the express terms of 38 C.F.R. §§ 3.55(a)(3) and (4) 
specifically apply to issues of reinstatement of benefits in 
factual scenarios where the relationship in question was 
terminated prior to November 1, 1990.  See 38 C.F.R. 
§§ 3.55(a)(3) and (4).  As the factual summary above details, 
the appellant's relationship with P.L. began in December 
1993.  As a matter of law, the provisions of 38 C.F.R. § 3.55 
are inapplicable, and reinstatement is therefore denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


3.  Waiver of recovery of indebtedness, to include the issue 
of whether the debt was validly created

As is alluded to above, the appellant challenges the validity 
of the remaining debt incurred by her ($1,144.00), 
representative of the overpayment created from the time she 
established her apparent marital relationship with P.L. to 
the time her widow's pension was terminated.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Barring a finding that the debt was not 
validly incurred, she requests waiver of this obligation.

The appellant has made no specific allegation as to the 
circumstances that would render the debt invalid.  In 
particular, the Board notes that there has been no contention 
that the appellant was unaware of her obligation to report a 
change in circumstances that would render her ineligible for 
the continued receipt of VA pension benefits.  As is noted 
above, the appellant was specifically informed that she was 
to report any change in her marital status.  

As to the amount of the debt, the Board has carefully 
examined the Supplemental Statement of the Case, issued by 
letter dated May 21, 1999, and finds that the RO's 
explanation of the calculation of the debt is comprehensive 
and correct.  As did the RO, the Board notes that the 
appellant was paid $104.00 per month for 108 months (from 
January 1986 to December 1994), resulting in a total 
overpayment of $11,232.00.  Upon recalculation of that period 
from December 1993 to December 1994, the overpayment 
resulting in $1,144.00.  The Board therefore finds that the 
debt was validly incurred.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.500(n)(3).  

The Board now proceeds to the question of whether the debt 
may be waived.  If there is an indication of fraud, 
misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted. 38 U.S.C.A. § 5302; 38 
C.F.R. § 1.964. In its July 1996 decision, the Committee 
specifically found that the appellant acted in bad faith in 
the creation of the debt, because she had willfully 
misrepresented a material fact with the intent of retaining 
eligibility for VA benefits.  However, the Committee did not 
discuss the evidence underlying its finding.

It has been held that the Board must independently address 
this preliminary consideration before addressing whether 
waiver would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a).   See Ridings v. Brown, 6 Vet. App. 544 
(1994).  Having independently reviewed the evidence of record 
the Board does not find any evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.

As is noted above, the investigation into the appellant's 
marital status began after she first reported in November 
1994 that she had not received several pension benefit 
checks.  At that time, the appellant reported that she had 
changed her address in December 1993.  As is noted above, 
when first contacted by VA investigators, the appellant was 
truthful in her report that she had established a marital-
like relationship with P.L. beginning in December 1993.  

In these circumstances, there is no evidence that the 
appellant acted in bad faith, or that she misrepresented the 
nature of her relationship with P.L. at the time that 
relationship was begun or discovered by VA.  It was the 
appellant's action that generated the investigation against 
her.  Each time she was contacted by VA at the onset of the 
investigation, the appellant appears to have been candid in 
the information she provided.  Because there does not appear 
to be any bad faith or misrepresentation of a material fact, 
as those terms are defined by law, the Board considers her 
failing to report her changed circumstances a matter of 
inadvertence.  38 C.F.R. § 1.965(b); see Richards v. Brown, 9 
Vet. App. 255 (1996).  

However, the finding of a lack of bad faith does not 
terminate the Board's inquiry.  The relevant question then 
becomes whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived. 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

Because the Committee found that the appellant acted in bad 
faith and through a willful misrepresentation of material 
fact, it did not make specific findings relative to whether 
the debt could be waived.  In these circumstances, this 
matter must be remanded to enable the appellant to offer 
evidence and argument on this question, and to obtain a 
decision by the Committee.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.

Reinstatement of death pension benefits is denied.
REMAND

The Board having found that the overpayment created in VA 
pension benefits was not the product of bad faith or the 
willful misrepresentation of a material fact, the Committee 
is to adjudicate the matter of whether the debt may be 
waived.  In this determination, the standard "equity and 
good conscience" is to be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of the debtor:  Where actions of the 
debtor contribute to creation of the debt.

2. Balancing of faults:  Weighing faults of the 
debtor against VA fault.

3. Undue hardship:  Whether collection would 
deprive debtor or family of basic necessities.

4. Defeat the purpose:  Whether withholding of 
benefits or recovery would nullify the 
objective for which the VA benefits were 
intended.

5. Unjust enrichment:  Failure to make 
restitution would result in unfair gain to the 
debtor.

6. Changing position to one's detriment:  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Accordingly, the appellant's claim for a waiver of recovery 
of indebtedness is REMANDED for the following development:

After affording the appellant a 
reasonable opportunity to proffer 
additional evidence and argument, the 
Committee is to adjudicate the question 
of whether the debt in this case may be 
waived.  The Committee must consider and 
discuss the factors as are set forth 
above, as provided for in 38 C.F.R. § 
1.965(a), as well as   other applicable 
statutes, regulations and precedent.
  
If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The appellant will be free to submit additional evidence and 
argument on the remanded issue.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board  are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand will ensue.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that as an enclosure to the January 1978 letter informing her of 
the award of pension benefits, a VA form 21-8122 was provided to the appellant.  
One of the listed "factors affecting [the] right to payment" listed on the form was 
that the appellant was to notify VA "immediately if there [was] any change in [her] 
marital status."  

